

115 HR 2391 IH: Highway Restoration Act of 2017
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2391IN THE HOUSE OF REPRESENTATIVESMay 4, 2017Mr. Sanford (for himself, Mr. Meadows, and Mr. Rice of South Carolina) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to phaseout the Mass Transit Account.
	
 1.Short titleThis Act may be cited as the Highway Restoration Act of 2017. 2.Phaseout of Mass Transit Account (a)In generalSection 9503(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
 (6)PhaseoutIn the case of fiscal years beginning after September 30, 2017, each rate determined under paragraph (2) shall be the applicable percentage of such rate. For purposes of the preceding sentence, the applicable percentage shall be determined under the following table:
						
							
									In the case of fiscal year:The applicable percentage is:
								
									201880 percent
									201960 percent
									202040 percent
									202120 percent
									2022 and each fiscal year thereafter0 percent..
 (b)Conforming amendmentSection 9503(e)(5)(A) of the Internal Revenue Code of 1986 is amended is amended by striking paragraph (2) and inserting paragraphs (2) and (6). (c)Effective dateThe amendments made by this section shall apply to years beginning after September 30, 2017.
			